ON PETITION FOR REHEARING
In this case, the Court, ex mero motu, recalled its mandate in order that it might reconsider its former opinion and decision, that it might, if it should see fit, grant a rehearing. A petition for rehearing had been filed, but it reached this Court after the fifteen-day period had elapsed.
Upon reconsideration of the case, the Court has decided to allow a rehearing on briefs, without oral argument, upon the following questions:
"1. Did the bill of complaint contain equity?
"2. Was this Court correct in holding in its opinion that: 'The facts constituting false and untrue representations made to the plaintiff in the application for reinstatement of the policy in question are not affected by the incontestable clause contained or expressed in the policy.' "
As the appellee asked for the rehearing, appellee *Page 820 
is allowed fifteen days in which to file brief in support of its contentions in regard to the foregoing questions, copy of such brief to be promptly served on counsel for appellant, and counsel for appellant is allowed a like time in which to file a reply brief, copy of which is to be served upon counsel for appellee.
It is so ordered.
ELLIS, C. J., and WHITFIELD, TERRELL, BROWN and CHAPMAN, J. J., concur.
BUFORD, J., dissents.
                          ON REHEARING